Case: 19-12388   Date Filed: 06/05/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12388
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:18-cv-21565-KMW



JOAQUIN DE JESUS BLANCO,

                                                         Petitioner-Appellant,

                                 versus

STATE OF FLORIDA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 5, 2020)

Before MARTIN, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:
               Case: 19-12388     Date Filed: 06/05/2020    Page: 2 of 5



      Joaquin de Jesus Blanco, a Florida prisoner proceeding pro se, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition for lack of jurisdiction. On

appeal, he argues that he was “in custody” at the time he filed his petition—as

required by 28 U.S.C. § 2241(c)(3)—because the statutory fine imposed on him

restricted his economic and liberty interests such that the district court’s dismissal

was erroneous.

      As background, Blanco was convicted in Florida state court of trafficking in

methamphetamine. He was sentenced to a term of imprisonment, a term of probation

upon release from prison, and a fine. At the time of sentencing, his fine was reduced

to a civil judgment against him. Blanco exhausted all direct and state collateral

appeals. Thereafter, he filed his § 2254 petition in federal court.

      While Blanco’s case was pending in the district court, the magistrate judge

took judicial notice of the available online state trial-court docket for Blanco’s case.

He also reviewed Blanco’s profile in the online database of released and current

offenders who were or are in custody of the Florida Department of Corrections.

These records, which were made a part of the case record, reflect that Blanco was

released from prison in 2012, and he completed his probation in 2014. So as of April

19, 2018, he was neither in prison nor on probation in association with his

trafficking-in-methamphetamine state conviction. Nor was he on bail related to that

conviction.


                                           2
                Case: 19-12388    Date Filed: 06/05/2020   Page: 3 of 5



       After Blanco completed his probation, though, the State sold his remaining

debt on the $50,000 civil judgment to a private debt-collection business. Blanco,

who states he is disabled under Title II and lives on a fixed government income of

less than $20,000 per year because of his disability, asserts that he does not have the

financial ability to pay off the debt. According to Blanco, the private debt-collection

business that bought his debt has threatened to seek incarceration of Blanco if he

fails to pay the fine.

       Whether a § 2254 petitioner is “in custody pursuant to the judgment of a State

court” is a jurisdictional question that we review de novo. Diaz v. State of Fla.

Fourth Judicial Cir. ex rel. Duval Cty., 683 F.3d 1261, 1263 (11th Cir. 2012). We

also construe the pleadings of a pro se litigant liberally. Pugh v. Smith, 465 F.3d
1295, 1297 (11th Cir. 2006). Nevertheless, under the prior-panel-precedent rule, we

are bound by our prior decisions unless and until they are overruled or undermined

to the point of abrogation by the Supreme Court or by us sitting en banc. United

States v. Romo-Villalobos, 674 F.3d 1246, 1251 (11th Cir. 2012).

       To bring a habeas action, the petitioner must be “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

Section 2241 thus requires the petitioner to be “in custody” under the conviction or

sentence he seeks to attack at the time his petition is filed. Carafas v. LaVallee, 391
U.S. 234, 238 (1968). When a prisoner’s sentence has fully expired, he is not “in


                                           3
               Case: 19-12388     Date Filed: 06/05/2020   Page: 4 of 5



custody” as required by § 2241, and “the collateral consequences of that conviction

are not themselves sufficient to render an individual ‘in custody’ for the purposes of

a habeas attack upon it.” Maleng v. Cook, 490 U.S. 488, 491-92 (1989).

      The custody requirement may be met where a § 2254 petitioner is on

probation, parole, or bail. Duvallon v. Florida, 691 F.2d 483, 485 (11th Cir. 1982).

Nevertheless, we construe the custody requirement to “preserve the writ of habeas

corpus as a remedy for severe restraints on individual liberty.” Id. (quotation marks

omitted). Accordingly, although a petitioner need not be subject to physical restraint

to be “in custody,” he must be subject to “significant restraint” on his individual

liberty that is not shared by the general public. Howard v. Warden, 776 F.3d 772,

775 (11th Cir. 2015).

      We have held that no such restraint exists on a § 2254 petitioner’s liberty

where the state court’s judgment imposes only a fine with no provision for

incarceration and the petitioner has the ability to pay. Duvallon, 691 F.2d at 484-85;

see also Tate v. Short, 401 U.S. 395, 400 (1971) (“[O]ur holding today does not

suggest any constitutional infirmity in imprisonment of a defendant with the means

to pay a fine who refuses or neglects to do so.”). Thus, in such circumstances, the

petitioner is not “in custody” for purposes of habeas relief. Duvallon, 691 F.2d at

485 (“Peeling away the confusion by appellant’s assertion that her incarceration for

contempt is a virtual certainty, the existence of the possibility the appellant will be


                                          4
                 Case: 19-12388   Date Filed: 06/05/2020    Page: 5 of 5



found in contempt and incarcerated for willful failure to pay the fine does not change

the result.”).

       Here, though, Blanco asserts that he is financially unable to pay because he

has a fixed income of less than $20,000 per year. He further asserts that, based on

the alleged threats of incarceration from the private debt-collection business, he will

not have the opportunity to have a hearing on his ability to pay before being jailed

for failure to pay. But Blanco has not provided any evidence or details of the debt-

collection business’s alleged threats. Nor does the record contain any information

about the details of the private debt-collection business’s purchase of the outstanding

debt on Blanco’s fine. So nothing of record demonstrates that the debt-collection

business has the ability to obtain Blanco’s imprisonment without a hearing if he does

not have the ability to pay.

       In a habeas proceeding, the petitioner bears the burden of establishing his right

to federal habeas relief. Romine v. Head, 253 F.3d 1349, 1357 (11th Cir. 2001).

Because Blanco has failed to show that the debt-collection business is able to obtain

his imprisonment without a hearing if he lacks the ability to pay, this case is

governed by Duvallon. As a result, Blanco has not demonstrated that he is “in

custody,” so the district court correctly held that it lacked jurisdiction over his

petition.

       AFFIRMED.


                                           5